HENRIOD, Chief Justice:
This case involves about $550 claimed by a father and son for wages. Five prominent lawyers took part. There is no legal problem involved, but about 150 pages of record *333Ire. The question is who promised whom fvhat. The trial court decided who promised [«■horn. The case strictly is factual, unfortunately for lawyers who have to buy books and read our decisions. Though this writer may have decided otherwise, the trial court held for the plaintiff on controverted evidence. Under familiar rules anent appellate procedure we affirm, with costs to respondent.
McDonough, callister, crock-ETT and WADE, JJ., concur.